IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-WR-71,222-01


EX PARTE PEDRO NUNEZ ROJAS III, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 06-CR-2728-G IN THE 319th  DISTRICT COURT

FROM NUECES COUNTY



 Per curiam.


O R D E R


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of
delivery of cocaine and sentenced to 20 months' confinement in a state jail facility.
 Based on this Court's independent review of the entire record, we find that Applicant's
claims that challenge his conviction are without merit.  Therefore, we deny relief.
	Applicant's claim for pre-sentence jail time credit is dismissed pursuant to Ex Parte
Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004). Ex parte Deeringer, 210 S.W.3d 616, 618
(Tex. Crim. App. 2006).
Filed: February 4, 2009
Do Not Publish